Opinion by
Rice, P. J.,
The first assignment of error raises the question whether part “ C. Medical Examination and Report ” is a part of the application within the meaning of the act of 1881. The whole paper does not differ in any essential particular from the paper construed in Baldi v. Metropolitan Life Insurance Co. in which case we have this day filed an opinion. Nor does the oral testimony require a different decision of the question. For the reasons there stated we hold that “C” was not part of the application, and, therefore, it was not necessary to copy it in, or attach it to, the policy in order to make the warranties contained in the application available to the defendant.
As the case was presented after the application had been excluded, the sole question was whether the decedent was in sound health at the date of the policy. Looking at the case in that view, we discover no error in the rulings upon evidence, in the general instructions to the jury, or in the answers to the points. The case would have presented a different aspect if the application had been admitted. We do not deem it necessary to go over the ground covered by our opinion in the case cited. In order, however, that our ruling upon the eleventh and twelfth assignments of error be not misunderstood, we call attention to the fact that the statement in the proofs of death relied upon by the defendant in the points referred to in these two assignments is coupled with the statement that the mild *615attack of angina pectoris, which the insured had in 1893 or 1894, was “ cured at that time.” Taking the statement as a whole, we do not think it can be construed as a conclusive admission that the insured had an incurable disease prior to the date of the policy. We have discussed this question more fully in the case referred to.
The first assignment of error is sustained, the judgment is reversed and a venire facias de novo awarded.